       Case: 1:19-cv-02391-JG Doc #: 27 Filed: 04/20/20 1 of 2. PageID #: 519



                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISON

MIGUEL MORALES JR.,                                   )      CASE NO.1:19-CV-02391
                                                      )
                               Plaintiff,             )      JUDGE JAMES GWIN
                                                      )
       v.                                             )      MAGISTRATE JUDGE
                                                      )      WILLIAM H. BAUGHMAN, JR.
CITY OF CLEVELAND,                                    )
                                                      )      STIPULATED DISMISSAL
        Defendant.                                    )      ENTRY

       We the attorneys for the respective parties hereby stipulate that the above-captioned case

shall be dismissed with prejudice with each party to bear his or its own attorneys' fees, court

costs, and expenses.


Approved:
                                                 Respectfully submitted,

                                                 BARBARA LANGHENRY (00038838)
                                                 Director of Law
                                      By:
/s/ Shawn A. Romer                               /s/Mark V. Webber
Shawn A. Romer (0084251)                         Mark V. Webber (0007544)
Romer Law Firm, LLC                              Chief Assistant Director of Law
2012 W. 25th St., Ste. 716                       Tiffany Fischbach (0083348)
Cleveland, OH 44113                              Assistant Director of Law
Ph: 216-644-3722                                 601 Lakeside Avenue, Room 106
Fx: 216-803-6674                                 216.664.2800 (phone)
sromer@romerlawfirm.com                          216.664.2663 (fax)
                                                 Cleveland, Ohio 44114
Attorney for Plaintiff                           MWebber@city.cleveland.oh.us
                                                 TFischbach@city.cleveland.oh.us

                                                 Attorneys for Defendant
                                                 City of Cleveland




                                                 1
       Case: 1:19-cv-02391-JG Doc #: 27 Filed: 04/20/20 2 of 2. PageID #: 520




                                       CERTIFICATE OF SERVICE


       I hereby certify that on the 20th day of April, 2020 the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic system to all parties

indicated on the electronic receipt.   The parties may access this filing through the Court’s

system.



                                               /s/ Mark V. Webber          .
                                               Mark V. Webber (0007544)
                                               Chief Assistant Director of Law
                                               City of Cleveland




                                                  2
